Citation Nr: 0210343	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patellae, claimed as an undiagnosed illness manifested by 
muscle and joint pain. 

2.  Entitlement to service connection for bilateral 
degenerative joint disease of the acromioclavicular joints, 
claimed as an undiagnosed illness manifested by muscle and 
joint pain.

3.  Entitlement to service connection for headaches, claimed 
as an undiagnosed illness manifested by headaches. 

4.  Entitlement to service connection for periodontal 
disease, claimed as an undiagnosed illness manifested by a 
tooth condition, for compensation purposes.

5.  Entitlement to a compensable disability rating for 
corneal opacities of the left eye.


(The following issues will be the subject of a later 
decision: Entitlement to service connection for lateral 
epicondylitis of the left elbow, claimed as an undiagnosed 
illness manifested by joint pain; service connection for 
chronic fatigue syndrome, claimed as an undiagnosed illness 
manifested by sleep disturbance, fatigue, depression, and 
memory loss; service connection for noncardiac chest pain, 
claimed as an undiagnosed illness manifested by chest pain; 
and service connection for carpal tunnel syndrome of the 
right hand.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1971, November 1988 to May 1989, and from January 9, to April 
3, 1991.  According to his DD Form 214 for his 1991 period of 
service, he had 2 months and 25 days of foreign service and 
he served in the Desert Shield/Storm "area of 
responsibility."

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
pertinent part, service connection was denied for 
chondromalacia patellae, claimed as an undiagnosed illness 
manifested by muscle and joint pain; bilateral degenerative 
joint disease of the acromioclavicular joints, claimed as an 
undiagnosed illness manifested by muscle and joint pain; 
tension headaches, claimed as an undiagnosed illness 
manifested by headaches; periodontal disease, claimed as an 
undiagnosed illness manifested by a tooth condition, and 
hemorrhoids, claimed as rectal bleeding.  Service connection 
was granted for corneal opacities of the left eye and a zero 
percent rating was assigned effective July 21, 1997.  The 
veteran perfected an appeal of those denials of service 
connection and of the rating assigned for the eye disorder.

In a November 1999 rating decision, the RO granted service 
connection for hemorrhoids.  Therefore, the issue of service 
connection for a disorder manifested by rectal bleeding is no 
longer in contention.

The veteran testified at a videoconference Board hearing in 
December 2000.  Thereafter, the Board was unable to locate 
the recording of that hearing.  By a March 2001 letter, the 
Board notified the veteran about this matter and advised him 
that he could have another Board hearing if he so desired.  
The Board informed him that if he did not respond within 30 
days, the Board would assume that he did not desire another 
hearing.  He did not respond.  Accordingly, no further 
development with regard to a hearing is necessary.

In regard to the dental claim, it has been construed as one 
for service connection for compensation purposes.  To the 
extent that the veteran may be seeking service connection for 
dental treatment, that matter is referred to the RO for 
clarification and any appropriate action.  

The Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), on the 
following issues of entitlement to service connection: 
Lateral epicondylitis of the left elbow, claimed as an 
undiagnosed illness manifested by joint pain; and chronic 
fatigue syndrome, claimed as an undiagnosed illness 
manifested by sleep disturbance, fatigue, depression and 
memory loss.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.

Furthermore, the issues of noncardiac chest pain, claimed as 
an undiagnosed illness manifested by chest pain, and carpal 
tunnel syndrome of the right hand are being deferred.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

2.  The probative evidence shows that the veteran has 
bilateral chondromalacia patellae, a known medical diagnosis, 
which was first shown several years after service, is not of 
service origin, and is otherwise related to active service.

3.  The probative evidence reflects that the veteran has 
bilateral degenerative joint disease of the acromioclavicular 
joints, a known medical diagnosis, that was first shown 
several years after service, is not of service origin, and is 
not otherwise related to active service.

4.  The probative evidence reflects that the veteran has 
tension headaches, a known diagnosis, that were first shown 
several years after service, are not of service origin, and 
are not otherwise related to active service.

5.  The knee, shoulder and headache disorders are not 
undiagnosed illnesses.  

6.  The veteran has periodontitis with associated tooth loss.

7.  The corneal opacities of the left eye are manifested by 
multiple subepithelial opacities in the visual axis with 
corrected visual acuity of 20/20 in the left eye, no evidence 
of active disease, and no vision field loss.



CONCLUSIONS OF LAW

1.  Bilateral chondromalacia patellae, claimed as claimed as 
an undiagnosed illness manifested by muscle and joint pain, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2001).

2.  Bilateral degenerative joint disease of the 
acromioclavicular joints, claimed as an undiagnosed illness 
manifested by muscle and joint pain, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.317 (2001).

3.  Tension headaches, claimed as an undiagnosed illness 
manifested by headaches, were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

4.  Periodontitis with tooth loss is not a disability for 
which service connection can be granted for purposes of VA 
compensation benefits.  38 C.F.R. § 3.381 (2001); 38 C.F.R. 
§ 4.149 (1998).

5.  The criteria for a compensable disability rating for 
corneal opacities of the left eye are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.14, 4.20, 4.31, 4.75, 4.76, 4.83a, 4.84a, Diagnostic Codes 
6000, 6009, Table V (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in April 1967 the 
veteran had pain in both knees.  The impression was sprain of 
the medial collateral ligaments.  On the December 1970 
service separation examination, the upper and lower 
extremities were normal except for the left first toe, and 
the veteran's neurological status was normal.  Service 
department records pertaining to the veteran's dental 
treatment indicate that during the first period of active 
service, from January 1968 to December 1970, he was treated 
for caries of various teeth.  

Air Force Reserve medical records show that in January 1981, 
the veteran complained of a sore throat, fatigue, cough, 
nasal congestion, headache, myalgia, and a decrease in 
appetite. The assessment was possible influenza.  In December 
1981, he complained of headache and back pain.  The 
assessment was failed back syndrome.

On a reserve periodic examination in February 1983, the 
veteran denied a history of frequent or severe headache and 
of relevant specified musculoskeletal symptoms.  Pertinent 
examination findings were normal.  

On a February 1989 physical examination during the veteran's 
period of active service from November 1988 to May 1989, the 
extremities were normal and neurologic evaluation was grossly 
intact.  Dental records from that period of active service 
show that he was treated for swelling in April 1989.  Two 
examinations in early May 1989, while he was still on active 
duty, showed generalized inflammation, heavy plaque and 
calculus in the sub- and supra-gingival areas.  On May 31, 
1989, after release from active duty, he was noted to have 
moderate generalized periodontitis, advanced bone loss in the 
anterior mandible, and multiple caries.  On a May 31, 1989, 
physical examination, his neurological status was normal.  

Service dental records show that the veteran continued to 
receive care through June 1989, and at the end of that month, 
he indicated that he would seek care from a private dentist.  
He was found to have generalized periodontitis in April 1990.  
On an May 1990 examination, generalized moderate to locally 
severe periodontitis was diagnosed. 

On January 10, 1991, his second day of active service for the 
period from January to April 1991, the veteran underwent an 
annual physical examination.  The upper extremities were 
normal, and except for the left great toe, the lower 
extremities were also normal.  A neurologic evaluation was 
normal.  A dental examination revealed that the following 
teeth were missing: teeth numbers 1, 14, 15, 16, 18, 31, and 
32.  Additionally, his uncorrected visual acuity was 20/20 in 
each eye.  

On February 18, 1991, he complained of chemical irritation of 
the right eye caused by aircraft soap being splashed into 
that eye.  Visual acuity in the left eye at that time was 
20/20.  Examination revealed that the pupils were equal, 
round and reactive to light.  The corneas and anterior 
chambers were clear.  The stain test with fluorescein was 
negative.  Slight conjunctival erythema was present.  The 
assessment was chemical irritation to the right eye, with no 
corneal damage.  The next day, he was seen for follow-up for 
irritation of the "O.D." (right eye).  The health record 
entry reflects that he had splashed "jet fuel" in the left 
eye on the previous day and was doing well.  He had no 
complaints and visual acuity was noted as 20/20, each eye.  
The impression was status post "fuel" splash in the left 
eye.  He was to return as needed.

Following his release from active service in April 1991, the 
veteran complained in September 1991 of intermittent tooth 
pain.  An examination revealed that tooth number 2 had 
periodontitis, and the tooth was apparently extracted two 
days later.  The finding from a November 1991 examination was 
generalized moderately severe periodontitis.  A November 1991 
referral to a periodontics section reflects that the veteran 
had been previously accepted into a residency program for his 
periodontitis, but that treatment had been delayed due to his 
service in Operation Desert Storm.

The veteran underwent an Air Force Reserve Class III physical 
examination on February 1, 1992.  He described his health as 
"good."  He denied having or having had severe or frequent 
headaches; a "trick" or locked knee; lameness; a painful or 
"trick" shoulder; swollen or painful joints; arthritis, 
rheumatism, or bursitis; bone, joint or other deformity; and 
a history of eye trouble.  Except for a left toe deformity, 
the upper and lower extremities were normal.  The neurologic 
evaluation was also normal.  His eyes were normal on general 
eye and ophthalmoscopic examination and his uncorrected 
distant vision and near vision were 20/20 in each eye.  A 
dental examination revealed that the following teeth were 
missing: teeth numbers 1, 14, 15, 16, 18, 31, and 32.  Tooth 
number 17 was considered restorable. 

In August 1992, the veteran went to the dental clinic at 
Lackland Air Force Base, Texas, with complaints of a loose 
tooth.  An examination revealed hopeless periodontitis at 
teeth numbers 24 and 25.  Tooth number 24 was extracted.  

On April 1, 1993, the veteran reported to Wilford Hall 
Medical Center at Lackland as the spouse of an active duty 
servicemember, with complaints of a cough, wheezing, nasal 
congestion, a continuous headache and malaise.  The 
assessment was an atypical respiratory infection: 
bronchitis/rhinitis and secondary sinusitis.  In March 1994 
he was seen for a complaints of headache and cold symptoms 
for four days.  The assessment was upper respiratory 
infection.  

In June 1997, an examination at the dental clinic at Lackland 
revealed that tooth number 30 had gross caries and was non-
restorable.  That tooth was extracted.

Service department medical records reflect that the veteran 
was seen in July 1997 for a complaint of bilateral shoulder 
pain following a motor vehicle accident the previous day.  He 
had developed muscle tightness in the shoulder and back 
overnight.  The diagnosis was muscle strain.   

On July 10, 1997, the veteran reported to Wilford Hall 
Medical Center with a complaint of eye drainage and a 
possible stye in one of his eyes.  A preliminary vision test 
revealed 20/70 vision in the left eye.  On examination he 
gave a two-day history of redness, irritation and matting of 
the left eye, without foreign body sensation or trauma.  An 
eye examination revealed 20/20 uncorrected visual acuity in 
the right eye and 20/30 uncorrected visual acuity in the left 
eye, which was corrected to 20/20 with pinhole.  There were 
no corneal abrasions, and the anterior chambers were deep and 
quiet.  Intraocular pressure was measured.  The diagnosis was 
conjunctivitis with no foreign body, glaucoma, corneal 
abrasion or upper respiratory infection symptoms.

On July 21, 1997, the RO received the veteran's claim for 
service connection for a dental disorder.

VA outpatient treatment records reflect that in February 1998 
the veteran reported that he had had chronic headaches since 
Operation Desert Storm.  Physical examination revealed the 
head, eyes, ears, nose and throat were normal.  The 
diagnostic impressions included an eight-year history of 
headaches.

VA X-rays of the knees and shoulders taken in March 1998 were 
noted not to reveal any significant osseous abnormalities.

In an April 1998 statement, the veteran reported that his 
four front teeth were capped due to "teeth breaking."  He 
also indicated that when his eyes were splashed with a high-
powered cleaner during service, he was blinded for a while 
until his eyes were flushed out.

During an April 1998 VA ophthalmology examination, the 
veteran stated that his eyes were weak and that his ability 
to see had deteriorated since his service in the Persian 
Gulf.  The examiner found that his history was significant 
for having had cleaning solvent splashed in his eyes in 1991 
in Saudi Arabia, and for having been treated for recurrent 
conjunctivitis.  On testing, the uncorrected visual acuity in 
each eye was 20/40, which was correctable to 20/20 
bilaterally.  The extraocular muscles and confrontation 
visual fields were full.  The pupils were round, equal and 
reactive to light.  No afferent pupillary defect was present.  
Examination revealed blepharitis and inflamed conjunctiva.  
The cornea of the right eye was clear, but the cornea of the 
left eye demonstrated multiple subepithelial opacities in the 
visual axis.  The anterior chamber was quiet.  The irises 
were normal, and the lenses were clear.  Intraocular pressure 
was measured.  The vessels, optic nerves, maculae and 
peripheries were normal.  The diagnoses were blepharitis of 
both eyes; corneal opacities in the left eye, probably 
related to the solvent injury; myopia; and presbyopia.  

On an April 1998 VA neurologic examination, the veteran 
reported that after a few weeks of being in the Persian Gulf 
region, he started having headaches.  He indicated that he 
had never had any significant headaches before going to the 
Persian Gulf region.  He stated that he was under a lot of 
stress at that time and that he had continued to have 
intermittent headaches since returning from the Persian Gulf.  
He noted that the headaches typically occurred in the frontal 
area and radiated like a band to the occipital region.  He 
said that they lasted for a couple of hours.  He denied any 
nausea or vomiting but reported a history of some mild visual 
blurring at times with no visual scotoma.  He denied any 
lateralizing, focal neurological symptoms.  He stated that he 
could go a week without headaches and then have a recurrence 
two to three times a week.  He noted that the headaches were 
not incapacitating.  He reported that sometimes noise made 
them worse, but that he did not have any other features of a 
migraine.  Following physical examination, the diagnosis was 
headaches, most likely recurrent tension-type headaches.  It 
was indicated that the examination was normal.

The veteran was afforded a VA orthopedic examination in May 
1998.  He reported that the onset of multiple joint aches and 
pain started sometime in 1992. He described varying, somewhat 
vague symptoms of elbow discomfort with associated swelling 
and an aching discomfort in his knees and shoulders.  He also 
complained of some mechanical-type symptoms in his knees with 
catching, locking and popping.  Additionally, he reported 
having headaches.  

Physical examination of the shoulders did not demonstrate any 
evidence of joint flexion contracture, instability or 
crepitus.  There was no evidence of synovitis in the upper 
extremities, and the range of motion of the shoulders was 
full.  Tenderness over the lateral epicondyle of the left 
elbow was the only significant positive finding noted in the 
upper extremities other than a generalized complaint of 
aching.  In the lower extremities, there was a mechanical-
type discomfort in the femoropatellar joint of both knees, 
which was associated with crepitus.  The patellae tracked 
nicely, and the Q angle was 16 degrees bilaterally.  
Ligaments of stability were intact, and range of motion was 
zero to 140 degrees bilaterally.  It was noted that the 
examination was characterized by complaints of mild-to-
moderate discomfort throughout range of motion testing, with 
no evidence of synovitis or other orthopedic mechanical 
dysfunctions evident on extremity examination conducted from 
"top to bottom."  

The examiner noted that X-rays of the shoulders and knees had 
been reported to be negative, but that based on his review, 
the recent shoulder X-rays revealed degenerative changes in 
the acromioclavicular joints.  The diagnoses were mild 
chondromalacia patellae, bilaterally; moderate epicondylitis 
of the left elbow; mild degenerative arthritis of the 
acromioclavicular joints, bilaterally; and an essentially 
normal orthopedic examination.  The examiner indicated that 
the left elbow problem was possibly related to carrying 
stretchers on active duty.  The examiner also noted that 
there was no other evidence in the history or the claims file 
supporting a mechanical injury or other traumatic events 
affecting the joints and that the orthopedic examination was 
otherwise generally normal.

In the January 1999 rating decision, service connection was 
denied for blepharitis, and myopia.  Service connection was 
granted for the corneal opacities of the left eye, and a zero 
percent disability rating was assigned by analogy under 
Diagnostic Codes 6099-6001 (keratitis), effective July 21, 
1997, the date of receipt of the claim.

From September to October 2000, the veteran was hospitalized 
at a VA medical center for complaints related to an 
undiagnosed illness.  X-rays taken of the knees taken in mid-
September during that hospitalization revealed no bony or 
joint abnormalities.   A physical examination done in mid-
September during that hospitalization showed that there was 
no increased laxity or signs of effusion in the knees.  There 
was no pain on range of motion testing or palpation and no 
bogginess of the joints was noted.  The discharge diagnoses 
included tension headaches, but no diagnosis pertaining to 
the shoulders or knees.

II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).
If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
active service of at least 90 days, the disorder may be 
presumed to have been incurred in service.  This is a 
rebuttable presumption.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims 
("Court") has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.  

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms involving headaches or joint pain.  
See 66 Fed. Reg. 56,614 (Nov. 9, 2001); 38 C.F.R. § 3.317 
(2001).  The requirements for granting service connection for 
this type of undiagnosed illness include the following: (1) 
the illness must become manifested during either active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more no later than December 31, 2006; (2) the 
medical evidence cannot be attributed to any known clinical 
diagnosis; (3) there must be objective evidence that is 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification; (4) 
a minimum of a six month period of chronicity; and (5) no 
affirmative evidence which relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 66 Fed. Reg. 
56,614 (Nov. 9, 2001); 38 C.F.R. § 3.317 (2001).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

However, evidence that is simply information recorded by a 
medical examiner and that is not enhanced by any additional 
medical comment by that examiner is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 




Dental

According to VA's Schedule for Rating Disabilities in effect 
prior to June 1999, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment.  See 38 
C.F.R. §§ 4.149, 4.150 (1998).  See also Simington v. West, 
11 Vet. App. 41, 44 (1998).

The regulations were revised effective June 8, 1999, to 
eliminate the reference in 38 C.F.R. § 3.149 to the 
disabilities for which service connection was precluded, and 
nearly identical language was entered in 38 C.F.R. § 
3.381(a).  See Fed. Reg. 30,392 (June 8, 1999).  In addition, 
all of 38 C.F.R. § 3.382, which addressed the establishment 
of service connection for Vincent's disease and/or pyorrhea, 
was eliminated.  See id.  The end result is that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will still be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381 (2001).  

Therefore, even though the veteran filed his claim in July 
1997, which was prior to the June 1999 amendments, there has 
been no substantive change in the law regarding service 
connection for periodontal disease for VA compensation 
purposes.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In short, according to the law in effect since the veteran 
filed his claim in July 1997, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are not 
subject to service connection for VA compensation purposes.

Disability Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a zero percent 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31.

Chronic keratitis and unhealed injuries of the eye are 
evaluated with the same rating criteria.  Both disorders are 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during a period of active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6000, 6009.  

In evaluating an eye disorder based on loss of visual acuity, 
the best distance vision obtainable after best correction 
with glasses will be the basis of the rating.  38 C.F.R. 
§ 4.75.

A zero percent rating is warranted for impairment of central 
visual acuity if the best corrected visual acuity in one eye 
is no worse than 20/40, and the best corrected visual acuity 
in the other eye is no worse than 20/40.  38 C.F.R. § 4.84a.  
To warrant a 10 percent rating corrected vision in the 
service connected eye must be no better than 20/50.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  

A compensable rating based on the loss of the field of vision 
is warranted if the loss in the field of vision is between 
60 degrees and 5 degrees.  A 10 percent rating applies for 
unilateral loss of the field of vision that is to 60 degrees, 
but not to 45 degrees.  A 20 percent rating applies if the 
same loss is bilateral.  38 C.F.R. §§ 4.76, 4.84a, Table V, 
Diagnostic Code 6080.

III.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. 45, 620, 45,630-32 (Aug. 21, 2001) (to be 
codified as amended at 38 C.F.R § 3.159).  The regulations 
pertaining to these claims merely implement the VCAA of 2000 
and do not provide any rights other than those provided by 
the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

As explained below, VA has made all reasonable efforts to 
assist the veteran in the development of his claims and has 
notified him and his representative of the information and 
evidence necessary to substantiate his claims and of the 
efforts to assist him.  Thus, although the RO did not have 
the benefit of the explicit provisions of the VCAA or the new 
regulations in April 2000, when the latest supplemental 
statement of the case was issued, and even though the RO 
denied the veteran's claim of service connection for 
periodontal disease as not well grounded, VA's duties have 
been fulfilled and the Board may proceed to decide the claims 
without prejudice to the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001);  66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  
Through a January 1998 letter, the statement of the case, and 
supplemental statements of the case, the RO informed the 
veteran of the information and medical and lay evidence that 
was necessary to substantiate his claims, and his 
responsibilities for providing that information and evidence.  
Therefore, the veteran and his representative have been 
notified of the information and evidence needed to 
substantiate these claims.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
at 45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

In a claim for disability compensation, VA will make 
reasonable efforts to obtain the claimant's service medical 
records, if relevant to the claim; other relevant records 
pertaining to the claimant's active military, naval or air 
service that are held or maintained by a governmental entity; 
VA medical records or records of examination or treatment at 
non-VA facilities authorized by VA; and any other relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).  

The veteran's service medical records, copies of the VA 
examination reports and the post-active duty medical records 
from the Wilford Hall Medical Center are in the file.  
Moreover, the RO obtained all relevant VA medical records.  
As previously noted, the veteran provided testimony at a 
hearing before the Board in December 2000.  The Board was 
unable to locate the audiotape on which the hearing was 
recorded, and afforded the veteran the opportunity to for 
another hearing.  However, the veteran declined the 
opportunity to provide additional testimony.  In light of the 
above, VA has fulfilled its duty to assist in obtaining 
relevant records from a Federal department or agency.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. at 45,630-32 (to be codified as amended at 38 
C.F.R § 3.159).  However, the veteran has not identified any 
relevant records that are not in the custody of the Federal 
government.

The veteran was afforded orthopedic and neurologic 
examinations, and the May 1998 VA orthopedic examiner 
addressed the etiology of the diagnosed bilateral knee and 
shoulder disorders.  The representative has asserted that a 
medical opinion on the etiology of the tension headaches is 
necessary.  Although the April 1998 neurologic examiner did 
not address the etiology of the tension headaches, there is 
no need for a medical opinion regarding that issue because 
there is sufficient competent medical evidence to decide the 
claim, as explained below.  The representative has argued 
that the dental claim should be remanded for a VA 
examination.  For reasons stated below, an examination is not 
necessary.  As for the corneal opacities, the veteran was 
afforded a VA examination that addressed the criteria of the 
relevant diagnostic codes.  Accordingly, VA has satisfied its 
duty to assist by providing medical examinations and 
obtaining medical opinions.  66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R § 3.159(c)(4)).


Service Connection for Bilateral Chondromalacia Patellae

Service medical records reflect that the veteran was treated 
for a sprain of the medial collateral ligaments of the knees 
in April 1967.  However, on the December 1970 separation 
examination, his knees were normal.  There were no further 
complaints or findings of knee problems during the first two 
periods of active service or during any period of active duty 
for training or inactive duty training.  In fact, on service 
department general medical examinations he denied various 
musculoskeletal symptoms and the lower extremities were not 
found to have any knee abnormalities.  Thus, the knee strain 
noted during his initial period of active service is shown to 
have resolved and not to have been chronic.  There is no 
additional evidence of any knee problems until decades later 
and it is not shown or claimed that any current disorder 
affecting the knees is related to either of the first two 
periods of active duty or any period of active duty for 
training or inactive duty training.  

Service medical records from the veteran's last period of 
active duty do not reflect any complaints or findings of knee 
problems.  Rather, the record reflects that the knee pain for 
which the veteran is seeking service connection began after 
his separation from active duty on April 3, 1991.  At the 
time of the February 1992 Air Force Reserve physical 
examination, the veteran denied having or having had various 
musculoskeletal symptoms included a "trick" or locked knee, 
lameness and swollen or painful joints.  Except for a left 
toe deformity, the lower extremities were found to be normal 
and a knee disorder was not noted.  At the time of the May 
1998 VA orthopedic examination, the veteran reported that his 
joint aches and pains affecting his knees began sometime in 
1992.  That examination resulted in a diagnosis of bilateral 
chondromalacia patellae, thus providing the first medical 
evidence of a post-service knee disorder.  Although the 
examiner opined that a left elbow disorder could possibly be 
related to carrying stretchers during active duty, he did not 
suggest any link between chondromalacia and service, noting 
that there was no evidence in the history or claims file to 
support a mechanical injury or other traumatic events 
affecting the joints, including the knees.  

Although the veteran was a medical technician during service 
and contends that his bilateral knee disorder is related to 
service in the Persian Gulf region, his own belief is not 
probative as he is not shown to have the education or 
training to diagnose disorders and establish their etiology.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R § 3.159(a)); see also Espiritu, 2 Vet. App. at 494-95.  
Additionally, the provisions of 38 U.S.C.A. § 1154 are not 
applicable inasmuch as the veteran has not claimed that a 
knee disorder was incurred in combat and he is not shown to 
have engaged in combat.   

In sum, the medical evidence shows that the veteran has 
chondromalacia patellae, which is a known medical diagnosis.  
Accordingly, the provisions of 38 C.F.R. § 3.317 do not 
afforded a basis for service connection.  Additionally, by 
his own account, knee symptoms had their onset at least 
several months following his service during the Persian Gulf 
War and they are first shown in the medical evidence 
considerably later.  There is no competent and probative 
evidence linking the chondromalacia diagnosed long after the 
veteran's last period of active duty to that or any other 
period of service.  Thus, Board concludes that the 
preponderance of the competent, credible and probative 
evidence is against the claim of service connection for 
bilateral chondromalacia patellae.  38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

Service Connection for Bilateral Degenerative Joint Disease 
of the Acromioclavicular Joints

The veteran's service medical records show no complaints or 
findings of shoulder problems during the first two periods of 
active service or during any period of active duty for 
training or inactive duty training, and he denied specified 
musculoskeletal symptoms on medical history questionnaires.  
Additionally, service medical records from his final period 
of active duty do not reflect any complaints or findings of 
shoulder problems, and the evidence does not show that he had 
arthritis of the shoulders within one year following 
separation from active duty.  In fact, on the February 1992 
Air Force Reserve physical examination, he denied having or 
having had a painful or "trick" shoulder or swollen or 
painful joints, and examination revealed normal upper 
extremities.  Thus, as of February 1992 there was no evidence 
of a disorder affecting the shoulders.

It was not until July 1996, when the veteran was in a motor 
vehicle accident, that there is evidence of a shoulder 
problem.  From the history given at that time, it is clear 
that his shoulder symptoms began right after the accident and 
were diagnosed as muscle strain.  At the time of the May 1998 
VA orthopedic examination, the veteran reported that his 
multiple joint aches and pains began sometime in 1992; 
however, lacking any evidence of shoulder problems until the 
1996 accident, the history given in May 1998, at least as it 
applies to the shoulders, is not credible.  The May 1998 
examiner diagnosed degenerative joint disease of the 
acromioclavicular joints and this was the initial diagnosis 
of a chronic shoulder disorder.  Although the examiner 
mentioned a possible relationship between an elbow disability 
and duties during the veteran's Persian Gulf service, no 
association was made between the bilateral shoulder 
degenerative joint disease and any period of service.  
Additionally, degenerative joint disease is a known clinical 
diagnosis and the examiner did not link the veteran's 
shoulder complaints to an undiagnosed illness.  Therefore the 
provisions of 38 C.F.R. § 3.317 (2001) do not apply.  As 
explained above, the veteran is not qualified to establish 
the cause or etiology of his shoulder disorder.  See 66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R § 
3.159(a)); see also Espiritu, 2 Vet. App. at 494-95.  

Thus, the preponderance of the competent, credible and 
probative evidence is against the claim of service connection 
for bilateral degenerative joint disease of the 
acromioclavicular joints.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Service Connection for Tension Headaches

Air Force Reserve medical records reflect that the veteran 
complained of headaches twice in 1981 in conjunction with 
other symptoms and the assessments were possible influenza 
and failed back syndrome, rather than any headache disorder.  
There were no complaints or findings of headaches during the 
second period of active service or any subsequent period of 
training duty.  Thus, there is no competent evidence that the 
veteran had a headache disorder prior to his active duty in 
1991.   

Although the veteran claims that he has had headaches since 
nearly the beginning of his service in the Persian Gulf 
region, contemporaneous service medical records do not 
reflect any complaints or notation of headaches.  
Additionally, on the February 1, 1992, Air Force Reserve 
physical examination, which was almost ten months after he 
returned from the Persian Gulf region, the veteran denied 
having or having had severe or frequent headaches, and a 
neurological evaluation was normal.  When he sought treatment 
at Wilford Hall Medical Center in April 1993, after active 
service, he reported having been well until a few days 
earlier and then developing multiple symptoms including 
headaches.  Similarly, in March 1994, he was seen for a four-
day history of respiratory infections.  

Although the veteran subsequently reported having had 
headaches since service, his denial in February 1992 of a 
history of frequent or severe headaches and the notations in 
1994 and 1996 of recent onset headaches along with cold or 
similar symptoms are deemed more credible as to the history 
of any headaches.  Additionally, any current headaches were 
diagnosed as tension headaches at the April 1998 VA 
neurologic examination.  The preponderance of the credible 
and competent evidence does not support a history of chronic 
headaches that started during Persian Gulf service or that 
are attributed to an undiagnosed illness.  Tension headaches 
is a known clinical diagnosis, so 38 C.F.R. § 3.317 does not 
afford a basis for service connection.  The evidence does not 
show a chronic headache disorder during or for until many 
years after service and the competent evidence does not link 
such a disorder to service.   See 38 C.F.R. § 3.303(b) 
(2001).  The veteran's opinion as to the cause/etiology of 
any current headaches is not probative as he is not competent 
to render such an opinion.  See 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159(a)); see also 
Espiritu, 2 Vet. App. at 494-95.  

In light of the negative service medical records, the normal 
January 1992 Air Force Reserve examination, the veteran's 
denial of frequent or severe headaches at that time, 
subsequent evidence as late as 1996 showing headaches of 
recent onset and related to infectious respiratory disorders, 
and the 1998 diagnosis of a known disorder (tension 
headaches), with no competent and probative evidence to link 
the headache disorder to service, a VA medical opinion is not 
necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. at 45,631 (to be codified as amended at 38 C.F.R § 
3.159(c)(4)).

As the preponderance of the competent and probative evidence 
is against the claim, service connection for tension 
headaches must be denied.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.

Service Connection for Periodontal Disease with Loss of Teeth

As noted above, periodontitis has been diagnosed, and the 
evidence also shows that the veteran has tooth loss due to 
periodontitis.  However, under the law and regulations, 
periodontal disease is not a disability for which service 
connection for VA compensation benefits can be granted.  See 
38 C.F.R. § 38 C.F.R. § 3.381 (2001); 38 C.F.R. § 4.149 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).  While 
periodontal disease may be service connected for purposes of 
determining entitlement to outpatient dental treatment, that 
is not the question before the Board at this time.  

Disability Rating for Corneal Opacities of the Left Eye

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for left eye 
corneal opacities in January 1999.  Because he has appealed 
the initial rating, the Board must consider the applicability 
of staged ratings covering the time period in which his claim 
and appeal have been pending.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

With the grant of service connection in January 1999, the RO 
evaluated the corneal opacities of the left eye as analogous 
to keratitis under Diagnostic Code 6001.  The veteran's 
representative asserts that the disorder should be evaluated 
as an unhealed eye injury under Diagnostic Code 6009.  
However, both keratitis and unhealed eye injuries are 
evaluated by the same rating criteria.  See 38 C.F.R. 
§ 4.84a.

Service connection is in effect only for corneal opacities of 
the left eye, so visual impairment in only that eye may be 
considered in rating the disability.  See 38 C.F.R. § 3.383.

The veteran contends that a higher rating is warranted 
because his visual acuity has gotten worse and he requires 
eyeglasses.  He also asserts that he had an extended period 
of eye swelling, irritation, and discharge, with 28 days of 
blindness.  Although his visual acuity may have decreased, 
the rating to be assigned for the eye disorder is based on 
corrected visual acuity and not on any decrease in vision or 
the need for eyeglasses.  As for the veteran's in-service 
symptomatology, service medical records reflect that there 
was no extended period of blindness and, in fact, there was 
no symptomatology the day following the accident.

The evidence shows that when the veteran was seen at the 
Wilford Hall Medical Center in July 1997 his left eye visual 
acuity (apparently uncorrected) was 20/30 and that it was 
20/20 by pin hole.  Even if his vision is 20/30 with 
correction, it would not meet the requirements for a 
compensable rating.  At the time of the April 1998 VA eye 
examination, the examiner determined that the veteran's 
visual acuity was correctable to 20/20, each eye, and that 
there was no loss of the field of vision even though the left 
cornea demonstrated multiple subepithelial opacities in the 
visual axis.  Because the veteran's corrected visual acuity 
is 20/20 in his left eye, the criteria for a compensable 
rating based on loss of visual acuity have not been met at 
any time.  Fenderson, 12 Vet. App. at 119.  Furthermore, 
since the examination revealed no loss field of vision of the 
left eye, the criteria for a compensable rating based on loss 
of the field of vision have not been met since the initiation 
of the veteran's claim.  Id.

In addition to the diagnosis of corneal opacities of the left 
eye, the VA examiner provided a diagnosis of bilateral 
blepharitis and noted that the conjunctiva were inflamed.  
Additionally, records from Willard Hall Medical Center 
reflect that the veteran was treated in July 1997 for 
conjunctivitis of the left eye.  In arguing that a 
compensable rating is warranted, the representative, in an 
August 2001 statement, noted the evidence of inflamed 
conjunctiva.  However, service connection has not been 
granted for conjunctivitis.  As for blepharitis, in January 
1999 the RO denied service connection for that disorder and 
the veteran did not appeal that determination.  Accordingly, 
any symptoms due to blepharitis or conjunctivitis, including 
pain, rest requirements, or episodic incapacity, cannot be 
considered in determining the appropriate rating for the 
corneal opacities.  See 38 C.F.R. § 4.14.  

The medical evidence does not indicate that the veteran has 
registered any complaints or received any treatment for the 
corneal opacities of the left eye, or that they are 
etiologically related to any type of active pathology.  
Therefore, the Board finds that the requirements for a 
compensable disability rating are not met, and that the 
preponderance of the evidence is against the claim for a 
compensable disability rating for corneal opacities of the 
left eye.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a compensable disability rating 
for the veteran's corneal opacities of the left eye.


ORDER

Service connection for bilateral chondromalacia patellae, 
claimed as an undiagnosed illness manifested by muscle and 
joint pain, is denied.

Service connection for bilateral degenerative joint disease 
of the acromioclavicular joints, claimed as an undiagnosed 
illness manifested by muscle and joint pain, is denied.

Service connection for tension headaches, claimed as an 
undiagnosed illness manifested by headaches, is denied.

Service connection for periodontal disease with tooth loss 
for purposes of VA compensation benefits is denied.

A compensable rating for corneal opacities of the left eye is 
denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

